In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1005V
                                          UNPUBLISHED


    MICHAEL KING,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: February 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                             Table Injury; Influenza (Flu) Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT 1

        On July 15, 2019, Michael King filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine administration
(“SIRVA”) caused by an influenza (“flu”) vaccine administered on December 6, 2017.
Petition at 1. The case was assigned to the Special Processing Unit (“SPU”).

      On January 13, 2021, I issued a Fact Ruling finding that there is preponderant
evidence to establish the flu vaccine alleged as causal was more likely than not
administered in Petitioner’s left shoulder. ECF No. 25 at 5. Respondent was thereafter


1
   Because this unpublished fact ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the fact ruling will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
ordered to file a status report concerning how he intended to proceed in this case or a
Rule 4(c) Report by February 5, 2021. Id.

        Respondent filed his Rule 4 report on February 5, 2021, indicating that, although
he “reserves his right to a potential appeal of this factual ruling,” 3 Respondent “accepts
this ruling as the law of the case for purposes of further proceedings….” Rule 4 Report
at 2 n1, 4. Further, Respondent stated that DICP “will not continue to contest that
[P]etitioner suffered [a] SIRVA as defined by the Vaccine Injury Table.” Id. at 4.
Respondent adds that “based on the record as it now stands and subject to his right to
appeal the Findings of Fact, [R]espondent does not dispute that [P]etitioner has
satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
 Additionally, respondent clarifies that he is not waiving “any defenses that [he] may assert in the
damages phase.” Rule 4 Report at 4 n.2.